DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the method, system, and computer program product comprising a non-transitory computer readable medium storing instructions wherein processing an email message body to identify groups of characters that match patterns from a set of predefined signature data patterns, wherein the predefined signature data patterns include different types of signature data patterns that each correspond to a respective type of contact information for individuals; for each group of characters that is identified as matching one of the predefined signature data patterns:(a) reviewing a respective block of the email message body that includes up to a defined number of characters or words preceding the group of characters and up to a defined number of characters or words following the group of characters to identify other groups of characters within the respective block that also match patterns from the set of predefined signature data patterns, and (b) generating a block score for the respective block based on the groups of characters identified as matching patterns from the set of predefined signature data patterns; selecting one of the blocks based on the block .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOE CHACKO/Primary Examiner, Art Unit 2456